Citation Nr: 1602458	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a right knee disability.  

3. Entitlement to service connection for seborrheic dermatitis.  

4. Entitlement to service connection for a right wrist disability.  

5. Entitlement to service connection for numbness and tingling of the right arm.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to November 2000 and July 2001 to September 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Veteran testified regarding these matters at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  While a representative from the Minnesota Department of Veterans Affairs was identified as the Veteran's representative during the Veteran's November 2015 Board hearing, the Board observes that the American Legion is the appropriately designated accredited representative.  There has been no documentation filed changing the Veteran's Power of Attorney, and in any case the American Legion and the Minnesota Department of Veterans Affairs share resources and are indistinguishable for the purposes of representing the Veteran under the circumstances of this case.  



FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's cervical spine disability is etiologically related to service. 

2. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's right knee disability is etiologically related to service. 

3. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's seborrheic dermatitis is etiologically related to service.

4. During her November 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal on the issues of entitlement to service connection for a right wrist disability and numbness and tingling of the right arm. 


CONCLUSIONS OF LAW

1. The criteria for service connection for cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).

2. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for withdrawal of the appeal for the issues of entitlement to service connection for a right wrist disability and numbness and tingling of the right arm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran avers in her November 2015 Board hearing that her cervical spine disability, right knee disability, and seborrheic dermatitis are related to service.  Specifically, during her 21 years of active duty service, she endured several years or rough marching.  In addition to the marching and carrying her personal gear, as she was a medic she would add ten to twenty pounds of medical equipment to her load.  She also states that while the VA examiner found no current dermatitis, her skin condition was one that comes and goes and she bathed right before her VA examination.  Additionally, she was on continuous prescription medication for her seborrheic dermatitis.  

Service treatment records reflect the Veteran was seen for complaints of neck pain, right knee pain, and seborrheic dermatitis.  Specifically, a June 2003 record notes the Veteran complained of pain at the lateral right knee and patella.  Her knee locked from time to time.  It further notes she had chronic pain and patellofemoral syndrome in her right knee.  A January 2006 record notes the Veteran complained of right knee pain.  She had sharp pain after running and knee pain after "ruck march."  She was assessed with joint pain, localized in the knee, mild trauma, and overuse of the right knee.  The record also notes the Veteran was diagnosed with seborrheic dermatitis and was prescribed selenium sulfide shampoo for the condition.  A July 2009 record notes the Veteran was referred to a clinic for acute neck pain.  Assessment was cervicalgia.  An August 2009 record notes the Veteran suffered from cervicalgia, right sided upper thoracic back pain.  The Veteran's June 2012 report of medical history notes complaints of back pain or any back problem, knee trouble, swollen or painful joints, and skin diseases.  A June 2012 physical notes the Veteran had joint pain, localized in the knee, had chronic cervicalgia, and seborrheic dermatitis.  

A February 2011 private treatment record notes the Veteran injured her neck while she was in Iraq in October 2009.  

The Veteran was afforded a VA examination in November 2012.  In regards to the Veteran's cervical spine claim, the examiner diagnosed her with multilevel cervical spondylosis, noting date of diagnosis was in-service.  X-rays revealed degenerative joint disease.  In regards to the Veteran's right knee claim, the examiner diagnosed the Veteran with right patellofemoral syndrome, noting date of diagnosis was 2012.  In regards to the Veteran's claim for seborrheic dermatitis, the Veteran reported she had attempted multiple shampoos.  The examiner diagnosed the Veteran with seborrheic dermatitis, noting the date of diagnosis was 2012.  The examiner further noted there were no symptoms of dermatitis present.  

A May 2013 VA medical opinion found the Veteran's claimed cervical spine and right knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In regards to the cervical spine, the examiner explained that the Veteran was seen for cervicalgia in-service and the Veteran currently had evidence of multilevel degenerative changes on c-spine x-ray in 2013.  "Multilevel disc changes are most likely related to aging and normal degenerative processes in this individual."  In regards to the right knee, the examiner explained that the Veteran was seen for knee pain in service and had no injury to the right knee reported.  She currently had evidence of patellofemoral syndrome, which was a very common knee condition and did not have evidence of this in-service.  

A March 2014 VA medical opinion found the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the Veteran was seen for "RPS" during active service, but was not seen chronically for this condition.  "Though the veteran had the same diagnosis during military service, medical evidence with no chronic care, no profile and normal exam at exit are insufficient to find that this is a chronic condition.  Her recent diagnosis is more likely than not a new flare of the same diagnosis, but less likely as not caused by the prior diagnosis."  

In December 2015, the Veteran submitted evidence that she was prescribed Ketoconazole shampoo, an imidazole antifungal.  

Resolving reasonable doubt in the Veteran's favor, the Board finds the evidence of record shows that the Veteran's current cervical spine disability, right knee disability, and seborrheic dermatitis are related to service.  Although the May 2013 VA medical opinion found the Veteran's claimed cervical spine and right knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, the Board finds as the Veteran was diagnosed with cervicalgia and patellofemoral syndrome during service, diagnosed with patellofemoral syndrome and multilevel cervical spondylosis less than a year after separation from service, and the November 2012 VA examiner found the date of diagnosis of multilevel cervical spondylosis was in-service, the Board finds the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for a cervical spine and right knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  Therefore, these claims are granted.

Additionally, although the November 2012 VA examiner found no current symptoms of dermatitis, the examiner further noted the Veteran had a diagnosis of seborrheic dermatitis.  As the Veteran was noted to be diagnosed with seborrheic dermatitis and treated with medicated shampoo in-service, noted to have a diagnosis of seborrheic dermatitis post-service, and the Veteran submitted evidence of current shampoo treatment for seborrheic dermatitis, the Board finds the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for a seborrheic dermatitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  Therefore, the claim is granted.

I. Withdrawal

During her November 2015 Board hearing, the Veteran expressed a desire to withdraw the claims for entitlement to service connection for a right wrist disability and numbness and tingling of the right arm.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn the appeal on the issues of entitlement to service connection for a right wrist disability and numbness and tingling of the right arm for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Service connection for a cervical spine disability is granted. 

Service connection for a right knee disability is granted

Service connection for seborrheic dermatitis is granted. 

The appeal on the issue of entitlement to service connection for a right wrist disability has been withdrawn and dismissed.  

The appeal on the issue of entitlement to service connection for numbness and tingling of the right arm has been withdrawn and dismissed.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


